Case 1:19-cv-09160-LAP Document 26 Filed 11/14/19 Page 1 of 2
Case 1:19-cv-09160-LAP Document 25 Filed 11/13/19 Page 1 of 2

Jason M, Drangel (ID 7204)

jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)

asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S$. Yamali (DY 4228)

 

 

TUSBC Sia

DOCUMENT
ELECTROMICALLY FILED
DOC #:

 

 

 

 

dfutterman@ipcounselors.com DATE FILED: |(-1 ]
EPSTEIN DRANGEL LLP PILED: I-14
60 East 42nd Street, Suite 2520
New York, NY 10165

Telephone: = (212) 292-5390

Facsimile: (212) 292-539]

Attorneys for Plaintiff

Ideavillage Products Corp.

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IDEAVILLAGE PRODUCTS CORP,,

Plaintiff

Vv.

001 XIAOPUZL, ef al, CIVIL ACTION No..
Defendants 19-cy-9160 (LAP)

 

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41{a)(I)A)G) of the Federal Rules of Civil Procedure, Plaintiff
Ideavillage Products Corp. (“Ideavillage” or “Plaintiff, by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendants Aimensmoon, annapolis, bismarck,
florida, fontana, freebuyshop, hianghaiwaing, kansasdeal, Llano, Manche, michigan,
mississippi, oakland, shineweb, sunchunhua90 and WEIXIAOI11 in the above-captioned

action, with prejudice, and with each party to bear its own attorneys* fees, costs and expenses.

 

 

 
Case 1:19-cv-09160-LAP Document 26 Filed 11/14/19 Page 2 of 2
Case 1:19-cv-09160-LAP Document 25 Filed 11/13/19 Page 2 of 2

Dated: November 13, 2019 Respectfully submitted,

EPSTEIN DRANGEL LLP

. J
~“Danielle S. Yamali (DY 4228)

dfutterman@ipcounselors.com

EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520

New York, NY 10165

Telephone: (212) 292-5390

Facsimile: (212) 292-539]

Attorney for Plaintiff

ideavillage Products Corp.

It is so ORDERED.

Signed at New York, NY on N evember \4, 2089,
\ fi wb wy 7 a
Vaipitinge opal s

Judge Loretta A. Preska” * ” °
United States District Judge

to

 

 

 
